HENRIOD, Justice:
Appeal from a judgment for plaintiff for labor and material furnished. Affirmed with costs to plaintiff.
Defendant urges four points on appeal, which may be reduced to two: 1) That the evidence was insufficient to support the judgment touching the obligation to pay; and 2) That even so the court erred in calculating interest after the event but earlier than the written, dated billing. The record reflects evidence of a competent, substantial and believable nature as to support the trial court on both counts, to the effect that the work and material had been furnished for which an obligation to pay arose, and that defendant had notice and knowledge as to the latter, on or about the date used by the court in arriving at its conclusion, which compels us to affirm under traditional rules of appellate review.
CALLISTER, C. J., and TUCKETT, ELLETT and CROCKETT, JJ., concur.